DETAILED ACTION
This Office Action is in response to Application 17/220,362 filed on 04/01/2021.
In the instant application, claims 1, 15 and 17 are independent claims; claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/300,103 filed on 08/06/2014.
Drawings
The drawings submitted on 04/01/2021 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2021 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The subject matter of the instant application appears to be related to the following:
U.S. Patent Application No. 14/300,077 entitled “Frameworks, Devices and Methods Configured for Enabling Gesture-Based Controlled Display for Facility Information and Content in Respect of a Multi-Level Facility,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
U.S. Patent Application No. 14/300,091 entitled “Frameworks, Devices and Methods Configured for Enabling Touch/Gesture Controlled Display for Facility Information and 
U.S. Patent Application No. 14/300,103 entitled “Frameworks, Devices and Methods Configured for Enabling a Multi-Modal User Interface Configured to Display Facility Information,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
U.S. Patent Application No. 14/300,059 entitled “Frameworks, Devices and Methods Configured for Enabling Transition of Content in a User Interface Between a Map-Bound Layer and a Map-Unbound Layer,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
U.S. Patent Application No. 14/300,053 entitled “Frameworks, Devices and Methods Configured for Enabling Touch/Gesture Controlled Display for Facility Information and Content with Content and Controls Based on User Attributes,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
U.S. Patent US 10,540081 B2 entitled “Frameworks, Devices, and Methods Configured for enabling touch gesture-controlled display for facility information and content with resolution dependent display and persistent content positioning,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
U.S. Patent US 10,969,953 B2 entitled “Frameworks, Devices, and Methods Configured for enabling touch gesture-controlled display for facility information and content with resolution dependent display and persistent content positioning,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Independent Claims 1 and 17 are rejected on the ground of nonstatutory double patenting over claims 1 and 17 of U. S. Patent No. 10,969,953 B2 (hereinafter 953’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/220,362
Patent 953’
Claim 1:

A computer implemented method comprising: 




+ displaying a map layer including data associated with an area of a facility, wherein the map layer is navigable by way of at least one of a pan and a zoom operation defined with respect to the map layer; 

+ displaying on the map layer, a content control object associated with a facility resource of the facility; 







+ monitoring the facility resource for an occurrence of an event; and 

+ in response to detection of the event, displaying a content display object comprising content associated with the detected event of the facility resource.






Claim 17:

A system comprising: 





+ an I/O interface for interfacing with a plurality of facility resources of the facility; a controller operatively coupled to the memory and the I/O interface, the controller: renders for display at least part of the map layer, wherein the map layer is navigable by way of at least one of a pan and a zoom operation defined with respect to the map layer; 



+ renders for display on the map layer a content control object associated with a facility resource of the facility;









+ monitors the facility resource for an occurrence of an event; and renders for display on the map layer a content display object in response to detection of the event, the content display object comprises content associated with the detected event of the facility resource.


A computer implemented method for displaying content from a plurality of building resources of a building on a display, the method comprising: 

+ displaying a map layer including image data representative of an area of the building, wherein the map layer is navigated by way of pan and zoom operations defined with respect to the map layer; 

+ displaying a plurality of content control objects on the map layer, wherein each content control object is associated with a building resource of a plurality of building resources and is configured to enable launching of a corresponding content display object, wherein the corresponding content display object displays content associated with the corresponding building resource; 

+ monitor each of the plurality of building resources for an alarm condition; and 

+ wherein when an alarm condition is detected for a given building resource, automatically launching the associated content display object for display on the display after a pan and zoom location with respect to the map layer produces a field of view that meets predefined pan and zoom criteria


Claim 17:

A system for displaying content from a plurality of building resources of a building on a display, the system comprising: 



+ a user interface including a display a controller operatively coupled to the user interface and the memory; the controller configured to: 

+ display at least part of the map layer on the display of the user interface; 

+ accept user input via the user interface to allow the user to navigated the map layer by way of pan and zoom operations; 

+ display a plurality of content control objects on the map layer, wherein each content control object is associated with a building resource of the building and is configured to enable a user via the user interface to launch a corresponding content display object, wherein the corresponding content display object when launched displays dynamic content provided by the corresponding building resource on the display; 

+ monitor each of the plurality of building resources for an alarm condition; and wherein when an alarm condition is detected for a given building resource, automatically launch the associated content display object for display on the display when a pan and zoom location with respect to the map layer results in a field of view that includes the content control object that is associated with the given building resource for which the alarm condition is detected.


As can be seen from the table above, independent Claims 1 and 17 of the instant application is anticipated by Claims 1 and 17 of 953’ respectively, in that Claim 1 of 953’ contains all the limitations of Claim 1 of the instant application therefore is not patently distinct 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention 

Claims 1-10 an 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada et al. (“Thiruvengada,” US 2012/0194336), published on August 2, 2012 in view of Leblond (US 2011/0013018), published on January 20, 2011.
Regarding claim 1, Thiruvengada teaches a computer implemented method comprising: 
	displaying a map layer including data associated with an area of a facility (Thiruvengada: see par. 0010; the system provides the ability to navigate and zoom a two dimensional or three dimensional map of a facility or campus. See par. 0012 and Fig. 1; a map of the facility or campus is displayed on the main display 110), wherein the map layer is navigated by way of at least one of a pan and a zoom operation defined with respect to the map layer (Thiruvengada: see par. 0010; to navigate the floor plan, the user can pan along the floor plan by dragging his or her finger along the touch screen or clicking and dragging with a mouse cursor); 
	displaying on the map layer, a content control object associated with a facility resource of the facility (Thiruvengada: see par. 0013 and Fig. 1; icons 115 that represent the location, orientation, and field of view of the sensors in the monitored area. Note: icons 115 are interpreted as content control objects and sensors are interpreted as resources);	[monitoring the facility resource for an occurrence of an event; and in response to detection of the event, displaying a content display object comprising content associated with the detected event of the facility resource]. 
	Thiruvengada does not appear to teach monitoring the facility resource for an occurrence of an event; and in response to detection of the event, displaying a content display object comprising content associated with the detected event of the facility resource.
(Leblond: see par. 0079; a capture note 400 may be programmed to automatically focus its camera on an area in response to an event. See par. 0127; a capture node may include a screen for viewing captured surveillance information. See. par. 0147; automated camera captures relevant video or other surveillance information immediately after an event of interest has been detected. See par. 0170; in peer to peer embodiments, the detection and response device 828, capture devices 836, cameras 812 or various combinations thereof may comprise one or more nodes. See pars. 0144-0145; events include gunshots, alarm activations, tripwire activations, etc.); and in response to detection of the event, displaying a content display object comprising content associated with the detected event of the facility resource (Leblond: see par. 0020; the detection and response device may control at least one of the cameras to target one or more first areas in response to an event that occurs within a first geospace. See par. 0157; a particular camera 812 may be instructed to point at or focus on an event that occurs near the camera or is within the camera’s visual range. See par. 0127; a capture node may include a screen for viewing captured surveillance information. Note: a capture node 400 may include a camera and a screen. Thus, activating a capture node when an event is detected automatically activating the screen to display the capturing information).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Leblond, and Thiruvengada in front of them to include the detect and response surveillance system as disclosed by Leblond with the facility monitoring system of Thiruvengada to allow for stationary and mobile surveillance systems that may be rapidly deployed virtually anywhere as desired and thus, enhancing public safety and security (Leblond: see pars. 0048-0049).
Regarding claim 2, Thiruvengada and Leblond teach the computer implemented method of claim1,
(Thiruvengada: see par. 0016 and Fig. 2; when a user navigates to any area in the overview area 125, the main display area 10 is readjusted to display the area indicated by the user. See par. 0013; the main display 110 includes icons 115 that represent the location, orientation, and field of view of the sensors in the monitored area. Note: icons associated to each area in the overview area 125 is a different sub-systems of the facility).
Regarding claim 3, Thiruvengada and Leblond teach the computer implemented method of claim1,
Thiruvengada and Leblond further teach displaying content in the content display object associated with two or more of an access control system (Thiruvengada: see par. 0010; allowing a user to constantly maintain situation awareness of an entire facility or campus), a video surveillance system (Thiruvengada: see par. 0011; a security application can be used to monitor the security of a small to large facility or campus, to respond to alarms while continuously monitoring the facility), an HVAC system and an energy management system.  
Regarding claim 4, Thiruvengada and Leblond teach the computer implemented method of claim1,
Thiruvengada and Leblond further teach displaying content in the content display object associated with a first one of a plurality of different sub- systems (Thiruvengada: see par. 0016 and Fig. 2; when a user navigates to any area in the overview area 125, the main display area 10 is readjusted to display the area indicated by the user. See par. 0013; the main display 110 includes icons 115 that represent the location, orientation, and field of view of the sensors in the monitored area. Note: each area in the overview area 125 is interpreted as a sub-system) and content associated with a second one of the pluralities of different sub-systems (Thiruvengada: see par. 0016 and Fig. 2; when a user navigates to any area in the overview area 125, the main display area 10 is readjusted to display the area indicated by the user. See par. 0013; the main display 110 includes icons 115 that represent the location, orientation, and field of view of the sensors in the monitored area. Note: icons associated to each area in the overview area 125 are not the same), where the facility resource is part of the first one of the plurality of different sub-systems and is not part of the second one of the plurality of different sub-systems (Thiruvengada: see par. 0016 and Fig. 2; when a user navigate to any area in the overview area 125, the main display area 110 is readjusted to display the area selected by the user. See par. 0013; the main display 110 includes icons 115 that represent the location, orientation, and field of view of the sensors in the monitored area. Note: icons associated to each area in the overview area 125 are not the same).  
Regarding claim 5, Thiruvengada and Leblond teach the computer implemented method of claim1,
Thiruvengada and Leblond further teach concurrently displaying in the content display object content associated with a first one of a plurality of different sub-systems and content associated with a second one of the pluralities of different sub-systems (Thiruvengada: see par. 0014 and Fig. 1; an overview map provides a “big picture” view, and the main display 110 provides a detailed view. Note: the overview map displays all icons 115 related to the whole system or facility or campus).  
Regarding claim 6, Thiruvengada and Leblond teach the computer implemented method of claim1,
Thiruvengada and Leblond further teach receiving a user input; determining whether the user input is a touch input (Thiruvengada: see par. 0015; a user may select an icon on the main display 110), a gesture input or a voice input; and interacting with the content control object and/or the content display object in accordance with the received user input (Thiruvengada: see par. 0015; a user may select an icon on the main display 110 and in response, the system may create a window in the main display 110 for output of a sensor associated with the selected icon).  
Regarding claim 7, Thiruvengada and Leblond teach the computer implemented method of claim1,
Thiruvengada and Leblond further teach displaying on the map layer a particular subset of a plurality of content control objects each associated with a corresponding facility resource of the facility (Thiruvengada: see par. 0013 and Fig. 1; the main display 110 can include one or more of an aerial photograph or view, a map, a plan view, and a three dimensional representation. The main display 110 incudes icons 115 that represent the location, orientation, and field of view of the sensors in the monitored area); and displaying a control user interface (UI), wherein content included in the control user interface (UI) is dependent on the particular subset of the plurality of content control objects that are currently being displayed (Thiruvengada: see par. 0016 and Fig. 2; when a user navigate to any area in the overview area 125, the main display area 110 is readjusted to display the area selected by the user).  
Regarding claim 8, Thiruvengada and Leblond teach the computer implemented method of claim1,
Thiruvengada and Leblond further teach displaying a quicklist as part of the control user interface (UI), the quicklist providing a user quick access to diagnostic information for facility resources that correspond to the particular subset of the plurality of content control objects that are currently being displayed (Thiruvengada: see par. 0020; provide the ability to view a list of alarms and notifications at the same time as navigating the facility floor plan. An alarm can be tied to the display panel for a particular sensor, so that selecting the alarm in the alarm panel automatically navigates the user to the location of the alarm on the main display 110)
Regarding claim 9, Thiruvengada and Leblond teach the computer implemented method of claim1,
Thiruvengada and Leblond further teach receiving a gesture from a user to re-position at least a portion of the content associated with the detected event of the facility resource from a first display to a second display separate from the first display (Thiruvengada: see pars. 0020-0021; a user may touch or click an alarm box on the alarm panel and drag it to the floor plan); and in response to receiving the gesture, repositioning the at least the portion of the content associated with the detected event of the facility resource from the first display to the second display (Thiruvengada: see pars. 0020-0021; “dropping” the alarm box on the floor plan centers the floor plan on the alarm location, and causes the sensors that created the alarm to be display on the display 110. Note: alarm panel is difference from the display 110).  
Regarding claim 10, Thiruvengada and Leblond teach the computer implemented method of claim1,
Thiruvengada and Leblond further teach wherein the content display object is bound to the map layer, the computer implemented method further comprising: receiving a map un-binding command from a user; and in response to receiving the map un-binding command, un-binding the content display object from the map layer (Thiruvengada: see par. 0027; the user can also add, delete, or move registered sensors on the map).  
Regarding claim 15, claim 15 is directed to a non-transitory computer readable medium storing instructions for executing a method as claimed in claim 1; Claim 15 is similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 16
Regarding claim 17, claim 17 is directed to a system for executing a method as claimed in claim 1; Claim 17 is similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is directed to a system for executing a method as claimed in claim 4; Claim 18 is similar scope to claim 4 and is therefore rejected under similar rationale.
Regarding claim 19, Thiruvengada and Leblond teach the system of claim17,
Thiruvengada and Leblond further teach: receives a user input and customizes a functionality of the content control object based on the received user input (Thiruvengada: see pars. 0018-0019; a user is able to manipulate various parameters of the sensors. The input can be received from the user by first receiving the particular sensor to be modified via the user clicking on the icon for that sensor, and then receiving input from that user regarding the parameter to change for that sensor. See par. 0027; a user is able to save his/her customized default user interface).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada and Leblond as applied to claim 1 above and further in view of Thomas et al. (“Thomas,” US 2007/0219645), published on September 20, 2007.
Regarding claim 11: Thiruvengada, and Leblond teach the computer implemented method of claim 1,
Thiruvengada and Leblond do not appear to teach: automatically applying a visual indicator to or adjacent the content control object associated with the facility resource, the visual indicator indicating that the event corresponds to a predetermined detected condition.  
However, Thomas teaches a building management system; wherein automatically applying a visual indicator to or adjacent the content control object associated with the facility  (Thomas: see par. 0034; a 3-D visual depiction of the status of a building control device “BCD” may vary based upon the type of BCD. If the BCD were a flame detector, and the status of the device was normal, then the flame detector may simply be colored “blue”, while if the status of the device was out of normal, then the device may be displayed in red).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Thomas, Thiruvengada and Leblond in front of them to include color coding of building control devices based on the status and type of the BCD as disclosed by Leblond with the facility monitoring system of Thiruvengada to provide visual depiction of the status of a BCD in various colors for information conveying effects or other purposes (Thomas: see par. 0034).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada and Leblond as applied to claim 1 above and further in view of Penney (“Penney,” US 2005/0209066), published on September 22, 2005.
Regarding claim 12: Thiruvengada, and Leblond teach the computer implemented method of claim 1,
Thiruvengada and Leblond do not appear to teach receiving a voice command from a user, the voice command including a reference to a facility resource; and in response to the voice command, navigating over map layer to the facility resource referenced in the voice command.    
However, Penney teaches a voice-controlled martial arts exercise device; wherein receiving a voice command from a user, the voice command including a reference to a facility resource (Penney: pars. 0036-0037 and Figs. 7-8; vocal command “Zoom Sector D7”); and in response to the voice command, navigating over map layer to the facility resource referenced in the voice command (Penney: pars. 0036-0037 and Figs. 7-8; a larger, zoomed-in view of a portion of the map depicted in Fig. 7 is shown and includes a fortress 208, a larger icon representing army unit 214, and another larger icon representing an enemy army unit 216, in response to the voice command).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Penney, Thiruvengada and Leblond in front of them to include the navigation to different map locations via voice command as disclosed by Penney with the facility monitoring system of Thiruvengada to provide practically infinite additional control capability, allowing the play of computer games of almost any complexity (Penny: see par. 0007).
Regarding claim 13: Thiruvengada, and Leblond teach the computer implemented method of claim 1,
Thiruvengada and Leblond do not appear to teach receiving a voice command from a user, the voice command including a reference to a facility resource; and in response to the voice command, navigating over map layer to the facility resource referenced in the voice command.    
However, Penney teaches a voice-controlled martial arts exercise device; wherein receiving a voice command from a user, the voice command including a reference to a facility resource (Penney: pars. 0036-0037 and Figs. 7-8; vocal command “Zoom Sector D7”); and in response to the voice command, resolving the reference to the facility resource to a particular facility resource in the facility based on context; and displaying information associated with the particular facility resource (Penney: pars. 0036-0037 and Figs. 7-8; a larger, zoomed-in view of a portion of the map depicted in Fig. 7 is shown and includes a fortress 208, a larger icon representing army unit 214, and another larger icon representing an enemy army unit 216, in response to the voice command).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Penney, Thiruvengada  Leblond in front of them to include the navigation to different map locations via voice command as disclosed by Penney with the facility monitoring system of Thiruvengada to provide practically infinite additional control capability, allowing the play of computer games of almost any complexity (Penny: see par. 0007).
Regarding claim 14: Thiruvengada, and Leblond teach the computer implemented method of claim 1,
Thiruvengada and Leblond do not appear to teach receiving a voice command from a user, the voice command including a reference to a facility resource; and in response to the voice command, displaying a content display object comprising content associated with the facility resource referenced in the voice command.  
However, Penney teaches a voice-controlled martial arts exercise device; wherein receiving a voice command from a user, the voice command including a reference to a facility resource (Penney: pars. 0036-0037 and Figs. 7-8; vocal command “Zoom Sector D7”); and in response to the voice command, displaying a content display object comprising content associated with the facility resource referenced in the voice command (Penney: pars. 0036-0037 and Figs. 7-8; a larger, zoomed-in view of a portion of the map depicted in Fig. 7 is shown and includes a fortress 208, a larger icon representing army unit 214, and another larger icon representing an enemy army unit 216, in response to the voice command).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Penney, Thiruvengada and Leblond in front of them to include the navigation to different map locations via voice command as disclosed by Penney with the facility monitoring system of Thiruvengada to provide practically infinite additional control capability, allowing the play of computer games of almost any complexity (Penny: see par. 0007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada and Leblond as applied to claim 1 above and further in view of Sullivan et al. (“Sullivan,” US 2009/0057424), published on March 5, 2009.
Regarding claim 20: Thiruvengada, and Leblond teach the computer implemented method of claim 1,
Thiruvengada and Leblond do not appear to teach identifies one or more attributes of a user; and renders for display one or more content control objects, wherein the rendering is based at least in part on the one or more identified attributes of the user.  
However, Sullivan teaches an HVAC control system; wherein identifies one or more attributes of a user (Sullivan: see par. 0074; determine user’s access rights. See par. 0046; define viewing privileges and/or changing privileges); and renders for display one or more content control objects, wherein the rendering is based at least in part on the one or more identified attributes of the user (Sullivan: see par. 0074; navigation bar 58 in Fig. 3F includes fewer icons than navigation bar 58 in Fig. 3B based on the determined user’s access rights).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Penney, Thiruvengada and Leblond in front of them to include the access controls based on user’s rights as disclosed by Penney with the facility monitoring system of Thiruvengada to restrict user’s access privilege and thus providing a more secure system to maintain for a facility manager (Sullivan: see par. 0074).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Kinnunen et al. (US 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is (571)270-50295029.  The examiner can normally be reached on Weekdays from 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-97829782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174